FILED IN
                                  CASE NO: 01-15-00889-CV                       ist court of appeals
                                                                                   HOUSTON. TFXAS
                                                                                  NOV 13 2015
                              IN THE FIRST COURT OF APPEALS                     Christopher A PRI
                                                                                  (IST0PHER a_prine
                                                                              CLERK I
                                     HOUSTON, TEXAS
                            RONKE OLLEY AND JEFF OLLEY
                                           Appellants
                                               Vs,
      DRIFTWOOD HOSPITALITY MGT II LLC MANAGER OF HYATT HOUSE
                             HOUSTON/ENERGY CORRIDOR
                                            Appellee
                              Appealed From Harris County Court at Law NO: 3
                                          No: 1057687
      APPELLANT'S NOTICE OF TRIAL COURT DENYING COUNTY CLERK'S
                                 CONTEST OF INDIGENCE
TO THE 1ST COURT OF APPEALS:
COMES NOW JEFF OLLEY AND RONKE OLLEY files and serves its notice ofCounty
Clerk's denied Contest to Appellants Affidavit Of Indigence and would respectfully show the
Court thefollowing:
   1 On November 4th 2015 the Trial Court Denied County Clerk's Contest to Appellants
       Affidavit of indigence and allows for Appellant to proceed with its Appeal without
       advance payment of Court Cost. See attached Trial Court's Order denying contest.
Appellant Notice                      page i 0f2                             11/10/2015
    Respectfully Submitted,



    JEFF OLLEY




    RONKE OLLEY




   P.O.BOX 5044


   KATY TEXAS 77491

   PHONE: 832-643-7388

   CELL: 7135384928




                                CERTIFICATE OF SERVICE

Ihereby certify that a true and correct copy has been sent by fax to the following individuals and
Counsel on record Pursuant to Rule 21a of Tex. R. Civ. P.



Fax 7138613596


David L. Miller

SBN: 14067300

Blake W. Gipson

SBN: 24082024




Appellant Notice                       pagc 2of2                               11/10/2015
mm




2
0
1                          ?                                       CAUSE NO. 1057687
5
1
1                     RONKE OLLEY AND JEFF OLLEY                                 §    IN THE CIVIL COURT AT                  "^Jt^V

0
4                                                V.                                      LAW NUMBER 3
 »
                                                                                 §
 1                     DRIFTWOOD HOSPITALITY MGT                                 §    HARRIS COUNTY, TEXA^^r
5                     LLC
1
B
                               JUDGMENT AND ORDER SUSTAINING CONTEST TO PAUPER'SrOATH ft
6
0                   BE IT REMEMBERED that on this day came on to be heard the Contest to the Affjdavifbf Inability to
9                                                                                                 -„ ' l f >
2         GiveCost Bond of Affiant, inthe above numbered and entitled cause. The Court, after considering the
          evidence and the argument ofcounsel, finds that Affiant RONKE OLLEY is able topay all filing fees, or to
          give security therefore, that the affidavit was not filed in good faithjand that such contest should be and is
          hereby«*t«flsr^^^ rW^ yur^^t^M.L  l&$ Attorney
                                                           ET 11 FT>
                                                           I II—fc—«•-
         SB: 08429500:^               ;#: >•
                                                         2I8ROT-U PHhfl                          S     FILED
                                                                                                 DATEfXUOl*a332015|
            RECORDER'S MEMORANDUM:                    ^   7-«v ^yfZt.,.*
     At the time of teEoWafon. this Instrumentwaa            _•. jw-., - ... u
     foundto be toadeqipeftif the best photographic        «ifV'7«.V;Y' :-:»                     Cl£RKCOUNTY CWLCOURTS
     reproduction became of.llleglbllHy. carbon or MA^RI: t.' »-"♦ '         •                             AT LAW
     photo copy, discolored paper, etc. All blackouts,
     additions and changeswere present et the dine
     the Instrument was filed and recorded.                                                                         D6BUTY
                                                     -




                    -   •




                                            ;

                   m I 32015
           CHRIS)
          ICLERK




                        o
                                 0
      O    to
                        T7            9         ••




                        2.       :x
o
(Jl
           2.
uo



                        to
                            -)

^n
                                      > 5
                        o
                        a

                        K)
                        o




                                          ..>.^--".-